[Cited in Allis v. Stowell, 16 Fed. 788, and in Birdsell v. Hagerstown Agr. Imp. Manuf’g Co., Case No. 1,437, to the point that, to prevent a multiplicity of suits, the court may require the prosecution of suits between the pat-entee and the mere user of a patented machine to be suspended, and await the result of a suit pending between the patentee and the principal infringer, from whom the user purchased the machine.][NOTE. Nowhere reported; opinion not now accessible.][In equity. BUI by Isaac W. Bamum against Herman B. Goodrich for infringement of a patent and for an accounting. Upon defendant’s application, plaintiff was enjoined from prosecuting suits commenced, and from commencing new suits, against defendant’s vendors, for other infringements, pending final disposition of the case at bar.]